DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Application was filed 07/17/2019, and claims priority to CN201811052541.3 filed 09/10/2018.
Examiner notes, currently, the Applicant has not supplied a copy and English translation of the foreign Application from which this Applicant claims priority.

This is a Non-Final First Office Action on the Merits.  Claims 1-19 are pending, and have been considered below.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/22/2019, 08/25/2020, and 03/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
08/23/2020 IDS: Examiner did not consider the following documents:
2018112930 “Mitsubishi Motors Corp”; Document was not provided in the File Wrapper.
First Office Action of the parallel JP application; Examiner lacks Japanese language proficiency to comprehend the document, no English translation supplied in File Wrapper.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101, as the claimed invention is not directed to patent eligible subject matter.
Regarding Claims 1, 10, and 19, Examiner’s analysis is as follows.  Unless otherwise noted, all claims are construed in accordance to broadest reasonable interpretation of the claim as a whole.  MPEP 2106.
Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03.
	Claims 1, 10, 19, and their respective limitations are directed to one of the four statutory categories.  Claim 1 is directed to a process, Claim 10 a machine, and Claim 19 a manufacture.
	Analysis proceeds to Step 2A Prong 1.
Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?  MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”).
Regarding Claims 1, 10, and 19, the claims as a whole, recite what can be best described as “certain methods of organizing human activity”.  More specifically, using Claim 1 as an example, Claims 1, 10, and 19 recite
receiving a scheduling request, the scheduling request comprising a car-hailing order
scheduling […] from a resource pool […] according to the scheduling request
generating an order task according to the car-hailing order, and allocating the order task […]

	Analysis proceeds to Step 2A Prong 2.
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
On top of the enumerated limitations (please see Step 2A Prong 1 analysis) that recite abstract ideas, the additional elements here do not integrate the abstract idea into a practical application.  The additional recited elements here are listed below.
Claim 1
a first unmanned vehicle… of unmanned vehicles
to the first unmanned vehicle, so that the first unmanned vehicle operates according to the order task
Claim 10
a memory with a computer program stored therein
a processor
a receiver
wherein, the receiver is configured to
the processer is configured to execute the computer program, to
a first unmanned vehicle… of unmanned vehicles… to the first unmanned vehicle, so that the first unmanned vehicle operates according to the order task
Claim 19
[a] computer readable storage medium, with a computer program stored therein
the computer program, when executed by the processor, implements a method including the steps of
a first unmanned vehicle… of unmanned vehicles
to the first unmanned vehicle, so that the first unmanned vehicle operates according to the order task
As shown, these additional elements are generic computer components described in high generality (e.g., memory, computer program, processor, receiver, computer readable storage medium, etc.).  These additional elements are also merely invoked as a tool.  Whether considered individually or as a whole, these additional claim elements amount to merely reciting the equivalent of the words “apply it” with abstract ideas, or merely including instructions to implement the abstract idea on a computer, or merely using computing units as a tool to perform the abstract idea.  The additional elements in “unmanned vehicle” represent a generally linking the use of a judicial exception to a particular technological environment, a “field of use”.  As currently presented, Applicant merely links the abstract idea to field of unmanned vehicles.  See MPEP 2106.05(f) and (g), 2019 PEG Update.
Therefore, under Step 2A Prong 2, whether considered individually or as a whole, the claim is directed to an abstract idea not integrated into a practical application.
Analysis proceeds to Step 2B.
Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception?  MPEP 2106.05.
Claims 1, 10, and 19 recite abstract ideas, and fail to recite additional elements that amount to significantly more than these abstract ideas.  Claims 1, 10, and 19 recite the general principles of receiving scheduling requests, scheduling from a resource pool, and generating an order task according 
	Patentable subject matter eligibility analysis concludes.  The claimed subject matter is not patent eligible under 35 U.S.C. 101.

	Regarding Claims 2-9 and 11-18, the claims and their respective limitations merely further narrow the abstract idea of Claims 1 and 10.
Step 1:
Claims 2-9 are directed to a process.
Claims 11-18 are directed to a machine.
Step 2A Prong 1: Claims 2-9 and 11-18 further narrow the abstract idea of Claims 1 and 10, and would therefore also fall into the same groupings of “certain methods of organizing human activity”, abstract idea, identified in Claims 1 and 10 above.
Claims 2 and 11 recite limitations further defining the scheduling methodology.
Claims 3 and 12 recite limitations further defining the scheduling methodology, and additional circumstances in case of abnormal status.
Claim 4 
Claim 5 recites limitations further defining additional steps for monitoring the unmanned vehicle and potential maintenance.  This is an abstract idea under “mental processes” (observation, evaluation, judgment, opinion) and “certain methods of organizing human activity” (managing interactions between people), and do not recite additional elements that integrate into a practical application.
Claim 6 recites limitations further defining additional steps for monitoring the unmanned vehicle and potential maintenance.  This is an abstract idea under “mental processes” (observation, evaluation, judgment, opinion) and “certain methods of organizing human activity” (managing interactions between people), and do not recite additional elements that integrate into a practical application.
Claim 7 recites limitations further defining additional steps for sending a replacement for the order task, in cases of contingency.
Claims 8 and 17 recite limitations further defining additional steps for route optimization.
Claims 9 and 18 recite limitations further defining additional steps for anticipatory deployment.
Claim 13 recites limitations further defining additional steps for re-populating and evaluating the resource pool.
Claim 14 recites limitations further defining additional steps for monitoring the unmanned vehicle and potential maintenance.  This is an abstract idea under “mental processes” (observation, evaluation, judgment, opinion) and “certain methods of organizing human activity” (managing interactions between people), and do not recite additional elements that integrate into a practical application.
Claim 15 recites limitations further defining additional steps for monitoring the unmanned vehicle and potential maintenance.  This is an abstract idea under “mental processes” (observation, evaluation, judgment, opinion) and “certain methods of organizing human 
Claim 16 recites limitations further defining additional steps for sending a replacement for the order task, in cases of contingency.
Step 2A Prong 2 and Step 2B: Claims 2-9 and 11-18 recite no further additional elements beyond further narrowing the abstract ideas of Claims 1 and 10.  Therefore, the analyses (“apply it”, “field of use”) would be substantially the same as independent Claims 1 and 10.
Accordingly, Claims 2-9 and 11-18 are rejected under 35 U.S.C. 101 as they are not directed to patent eligible subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US Pat. App. Pub. No. US 20170059336 A1).
	Regarding Claim 1, “[a] method for scheduling unmanned vehicles, comprising”,
	Huang teaches “receiving a scheduling request, the scheduling request comprising a car-hailing order” (“[w]hen the dispatch control center receives the transportation request massage, the dispatch control center performs an optimised scheduling assignment according to the transportation request massage, the vehicle location information and the vehicle available information of the autonomous vehicles, and generates a scheduling signal according to the optimised scheduling assignment…” (Huang [0008]) and “…dispatch control center of the present embodiment may control the dispatch of the autonomous vehicles according to a transportation request message sent by the transportation object, so as to assign a suitable one of the autonomous vehicles for transporting the transportation object to the destination in case of unmanned driver. The transportation object is, for example, a passenger or cargo, which is not limited by the invention…” (Huang [0026])).
	Huang teaches “scheduling a first unmanned vehicle from a resource pool of unmanned vehicles according to the scheduling request” (“[w]hen the dispatch control center receives the transportation request massage, the dispatch control center performs an optimised scheduling assignment according to the transportation request massage, the vehicle location information and the vehicle available information of the autonomous vehicles, and generates a scheduling signal according to the optimised scheduling assignment…” (Huang [0008])).
	Huang teaches “generating an order task according to the car-hailing order, and allocating the order task to the first unmanned vehicle, so that the first unmanned vehicle operates according to the order task” (“…scheduling signal is transmitted to the other autonomous vehicles by the communication unit of the dispatch control center, so as to assign one of the autonomous vehicles as a designated dispatch vehicle for transportation…” (Huang [0008])).
	Accordingly, Claim 1 is anticipated by Huang.

	Regarding Claim 2, Huang teaches the limitations of Claim 1.
acquiring a starting position of the car-hailing order in the scheduling request” (“…transportation request message TRM may include a location information (for example, a start location and an destination location) of the transportation object, a time information (for example, a transportation departure time) and other transportation conditions (for example, a route planning method, a road type restriction, etc.) set by the user…” (Huang [0030])).
	Huang further teaches “searching the first unmanned vehicle closest to the starting position of the car-hailing order from the resource pool of unmanned vehicles and scheduling the first unmanned vehicle” (“…each of the autonomous vehicles may calculate a distance between itself and the transportation object when receiving the transportation request message TRM, such that one of the autonomous vehicles that is the closest to the transportation object sets itself as the designated dispatch vehicle and heads for transporting the transportation object…” (Huang [0032])).
	Accordingly, Claim 2 is anticipated by Huang.

	Regarding Claim 8, Huang teaches the limitations of Claim 1.
	Huang further teaches “optimizing a driving route of the unmanned vehicle according to historical operation data and/or current road condition information” (“FIG. 6, under the fastest route planning method of the present embodiment, the designated dispatch vehicle reads a geographic information and a traffic flow information between the start location and the destination location of the transportation object after receiving the transportation request message TRM (step S510), and obtains a traffic flow status of each route segment between the start location and the destination location according to the geographic information and the traffic flow information (step S520). After the traffic flow status of each route segment is obtained, the designated dispatch vehicle calculates a route with less time-consuming between the start location and the destination location according to the traffic flow status of each route segment (step S530). Then, the designated dispatch vehicle takes the fastest route as the driving route (step S540)…” (Huang [0045], [Figure 6])).
	Accordingly, Claim 8 is anticipated by Huang.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 10-12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Jang (US Pat. App. Pub. No. US 20140025228 A1).
	Regarding Claim 3, Huang teaches the limitations of Claim 1.
	Huang does not explicitly teach, but Jang teaches “acquiring a status of the first unmanned vehicle” (“[v]ehicles are monitored in real-time, and an incapacitated vehicle from among the vehicles that performs an incomplete task is detected…” (Jang [0003])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Jang with that of Huang.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); see also MPEP 2143).  Huang teaches a dispatch system for autonomous vehicles, and generates a schedule based on vehicle location (Huang [Abstract]).  Jang teaches unmanned vehicle mission re-planning in case a vehicle is incapacitated (Jang [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Jang’s vehicle mission re-planning onto Huang.  Like any machinery, it is foreseeable that an autonomous or unmanned vehicle would malfunction.  Jang’s embodiments provide for “a heuristic based real-time re-planning system and methods that direct completion of uncompleted tasks of one or more unmanned air vehicles under non-optimal conditions such that uncompleted tasks can be covered by remaining vehicles” (Jang [0004]).  Jane therefore offers solutions for Huang’s autonomous vehicle dispatch, in cases of contingency, and finishes the originally planned tasks.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.  This rationale to combine similarly applies to subsequent limitations taught by Jang.
	Jang further teaches “when the status of the first unmanned vehicle is abnormal, rescheduling a second unmanned vehicle from the resource pool of unmanned vehicles according to the scheduling request” (“…when one UAV is incapacitated, the re-planning algorithm runs a tournament selection among all available UAVs to find and select a nearest, most available, and having higher power reserves, and assigns an incomplete task of an incapacitated UAV to a selected UAV. The re-planning algorithm re-plans and redistributes given tasks accordingly in real-time so that a search can be performed and completed with available assets (or remaining vehicles participating in a search)…” (Jang [0021])).
	Accordingly, Claim 3 is obvious over Huang in view of Jang.

	Regarding Claim 10, “[a] device for scheduling unmanned vehicles, comprising”,
	Huang teaches “wherein, the ” (“[w]hen the dispatch control center receives the transportation request massage, the dispatch control center performs an optimised scheduling assignment according to the transportation request massage, the vehicle location information and the vehicle available information of the autonomous vehicles, and generates a scheduling signal according to the optimised scheduling assignment…” (Huang [0008]) and “…dispatch control center of the present embodiment may control the dispatch of the autonomous vehicles according to a transportation request message sent by the transportation object, so as to assign a suitable one of the autonomous vehicles for transporting the transportation object to the destination in case of unmanned driver. The transportation object is, for example, a passenger or cargo, which is not limited by the invention…” (Huang [0026])).
	Huang does not explicitly teach, but Jang teaches “wherein, the receiver is configured to receive scheduling request, the scheduling request comprising a car-hailing order” (“…communication module manages communication network among UAVs 232 and 236 (similar to UAVs 110-122 in FIG. 1). The communication module transmits and receives data from and to the UAVs 232 and 236 via the wireless data communication link 234 and 238 respectively. The communication module may comprise a transmitter module (not shown) and a receiver module (not shown), and may be coupled to an RF configured to pass a data packet corresponding to each of the UAVs…” (Jang [0068])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Jang with that of Huang.  Please see above (Claim 3) for combination analysis.  Jang provides additional mediums, such as computers (Jang [0007]), that one can implement an autonomous vehicle management.  This further expands how one can implement an autonomous vehicle based method on a computer medium.  This rationale to combine similarly applies to all subsequent limitations taught by Jang.
	Jang further teaches “a memory with a computer program stored therein” (“…memory module may also store, for example but without limitation, a computer program that is executed by the processor module, an operating system, an application program, tentative data used in executing a program processing, or other program or data…” (Jang [0065])).
	Jang further teaches “a processor” (“…various illustrative blocks, modules, processing logic, and circuits described in connection with system may be implemented or performed with a general purpose processor, a content addressable memory, a digital signal processor, an application specific integrated circuit…” (Jang [0036])).
	Jang further teaches “a receiver” (“…communication module manages communication network among UAVs 232 and 236 (similar to UAVs 110-122 in FIG. 1). The communication module transmits and receives data from and to the UAVs 232 and 236 via the wireless data communication link 234 and 238 respectively. The communication module may comprise a transmitter module (not shown) and a receiver module (not shown), and may be coupled to an RF antenna arrangement that can support a particular wireless communication protocol and modulation scheme to communicate with the UAVs 232 and 236…” (Jang [0067])).
the processer is configured to execute the computer program, to” (“…memory module may also store, for example but without limitation, a computer program that is executed by the processor module, an operating system, an application program, tentative data used in executing a program processing, or other program or data…” (Jang [0065])).
	Huang further teaches “schedule a first unmanned vehicle from a resource pool of unmanned vehicles according to the scheduling request, generate an order task according to the car-hailing order, and allocate the order task to the first unmanned vehicle, so that the first unmanned vehicle operates according to the order task” (“[w]hen the dispatch control center receives the transportation request massage, the dispatch control center performs an optimised scheduling assignment according to the transportation request massage, the vehicle location information and the vehicle available information of the autonomous vehicles, and generates a scheduling signal according to the optimised scheduling assignment… scheduling signal is transmitted to the other autonomous vehicles by the communication unit of the dispatch control center, so as to assign one of the autonomous vehicles as a designated dispatch vehicle for transportation…” (Huang [0008])).
	Accordingly, Claim 10 is obvious over Huang in view of Jang.

	Regarding Claim 11, Huang and Jang teach the limitations of Claim 10.
	Huang further teaches “acquire a starting position of the car-hailing order in the scheduling request” (“…transportation request message TRM may include a location information (for example, a start location and an destination location) of the transportation object, a time information (for example, a transportation departure time) and other transportation conditions (for example, a route planning method, a road type restriction, etc.) set by the user…” (Huang [0030])).
	Huang further teaches “search for the first unmanned vehicle closest to the starting position of the car-hailing order from the resource pool of unmanned vehicles, and schedule the first unmanned vehicle” (“…each of the autonomous vehicles may calculate a distance between itself and the transportation object when receiving the transportation request message TRM, such that one of the autonomous vehicles that is the closest to the transportation object sets itself as the designated dispatch vehicle and heads for transporting the transportation object…” (Huang [0032])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Huang and Jang.  Please see above (Claim 3) for combination analysis.  The rationale to combine is substantially similar to that of Claim 10.
	Accordingly, Claim 11 is obvious over Huang in view of Jang.

	Regarding Claim 12, Huang and Jang teach the limitations of Claim 10.
	Jang further teaches “acquire a status of the first unmanned vehicle after the first unmanned vehicle has been scheduled from the resource pool of unmanned vehicles” (“[v]ehicles are monitored in real-time, and an incapacitated vehicle from among the vehicles that performs an incomplete task is detected…” (Jang [0003])).
	It would be obvious for one skilled in the art to combine the aforementioned teachings from Huang and Jang.  Please see above (Claim 3) for combination analysis.  The rationale to combine is substantially similar to that of Claim 3.  This rationale to combine similarly applies to subsequent limitations taught by Jang.
	Jang further teaches “when the status of the first unmanned vehicle is abnormal, reschedule a second unmanned vehicle from the resource pool of unmanned vehicles according to the scheduling request” (“…when one UAV is incapacitated, the re-planning algorithm runs a tournament selection among all available UAVs to find and select a nearest, most available, and having higher power reserves, and assigns an incomplete task of an incapacitated UAV to a selected UAV. The re-planning algorithm re-plans and redistributes given tasks accordingly in real-time so that a search can be performed and completed with available assets (or remaining vehicles participating in a search)…” (Jang [0021])).
	Accordingly, Claim 12 is obvious over Huang in view of Jang.

	Regarding Claim 17, Huang and Jang teach the limitations of Claim 10.
	Huang further teaches “optimize a driving route of the unmanned vehicle according to historical operation data and/or current road condition information” (“FIG. 6, under the fastest route planning method of the present embodiment, the designated dispatch vehicle reads a geographic information and a traffic flow information between the start location and the destination location of the transportation object after receiving the transportation request message TRM (step S510), and obtains a traffic flow status of each route segment between the start location and the destination location according to the geographic information and the traffic flow information (step S520). After the traffic flow status of each route segment is obtained, the designated dispatch vehicle calculates a route with less time-consuming between the start location and the destination location according to the traffic flow status of each route segment (step S530). Then, the designated dispatch vehicle takes the fastest route as the driving route (step S540)…” (Huang [0045], [Figure 6])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Huang and Jang.  Please see above (Claim 3) for combination analysis.  The rationale to combine is substantially similar to that of Claim 10.
	Accordingly, Claim 17 is obvious over Huang in view of Jang.

	Regarding Claim 19, “[a] computer readable storage medium, with a computer program stored therein”, the claim and its limitations have the same technical features as that of Claim 10.
[a] computer readable storage medium, with a computer program stored therein” (“…a non-transitory computer readable storage medium comprises computer-executable instructions for mission re-planning…” (Jang [0007])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Huang and Jang.  Please see above (Claim 3) for combination analysis.  The rationale to combine is substantially similar to that of Claim 10.  This rationale to combine similarly applies to subsequent limitations taught by Jang.
	Jang further teaches “the computer program, when executed by the processor, implements a method including the steps of” (“…various tasks performed in connection with the process 300 may be performed, by software, hardware, firmware, a computer-readable medium having computer executable instructions for performing the process method, or any combination thereof…” (Jang [0070])).
	Accordingly, Claim 19 is obvious over Huang in view of Jang.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Ramanujam (US Pat. App. Pub. No. US 20150339928 A1).
	Regarding Claim 4, Huang teaches the limitations of Claim 1.
	Huang does not explicitly teach, but Ramanujam teaches “rejoining the first unmanned vehicle into the resource pool of unmanned vehicles after the first unmanned vehicle has fulfilled the order task” (“[a]fterwards, the autonomous vehicle may notify the server that the taxi service is completed and the autonomous vehicle is available to perform additional taxi services. The autonomous vehicle may drive to a selected location (e.g., a parking lot) and wait to receive additional instructions from the server for additional taxi services…” (Ramanujam [0072])).
Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  Huang teaches a dispatch system for autonomous vehicles, and generates a schedule based on vehicle location (Huang [Abstract]).  Ramanujam teaches operating an autonomous vehicle fleet, based on availability and location (Ramanujam [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Ramanujam’s vehicle availability analysis onto Huang.  Ramanujam gives special consideration to the available pool of vehicles to provide transportation services, and maintains a “list of autonomous vehicles may indicate whether each autonomous vehicle is currently performing a taxi service or is available to perform taxi services…” (Ramanujam [0015]).  Ramanujam thus complements Huang, as Huang similarly “performs an optimised scheduling assignment according to the transportation request massage, the vehicle location information and the vehicle available information of the autonomous vehicles, and generates a scheduling signal according to the optimised scheduling assignment” (Huang [0008]).  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
	Accordingly, Claim 4 is obvious over Huang in view of Ramanujam.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, Ramanujam, in view of Berels (US Pat. App. Pub. No. US 20180086210 A1).
	Regarding Claim 5, “before the rejoining the first unmanned vehicle into the resource pool of unmanned vehicles, further comprising”, Huang and Ramanujam teach the limitations of Claim 4.
	Huang and Ramanujam do not teach, but Berels teaches “acquiring a status of the first unmanned vehicle” (“[i]n autonomous mode, vehicles can be equipped to determine the health and integrity of safety critical systems prior to and during operation to alert appropriate service providers to service the safety critical systems and determine if the vehicle was unsafe for operation…” (Berels [0008])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Berels with that of Huang and Ramanujam.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Huang & Ramanujam combination analysis), Huang and Ramanujam function together for dispatching and managing an autonomous vehicle fleet (Huang [Abstract], Ramanujam [Abstract]).  Berels teaches monitoring the autonomous vehicle safety critical system during its operation (Berels [Abstract], [0008]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Berels’ safety monitors onto Huang and Ramanujam.  Berels’ embodiments allow for “[o]ccupants can see warning lights and messages and detect failed or unsafe operation by operation of safety critical systems such as brakes, steering or powertrain and determine that the vehicle required service or was unsafe” (Berels [0008]).  Berels therefore complements Huang and Ramanujam, by focusing on the safety of autonomous vehicle operation.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.  This rationale to combine similarly applies to the subsequent limitation taught by Berels.
	Berels further teaches “when the status of the first unmanned vehicle is abnormal, alerting a maintainer to maintain the first unmanned vehicle” (“[i]n autonomous mode, vehicles can be equipped to determine the health and integrity of safety critical systems prior to and during operation to alert appropriate service providers to service the safety critical systems and determine if the vehicle was unsafe for operation…” (Berels [0008])).
	Accordingly, Claim 5 is obvious over Huang, Ramanujam, in view of Berels.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Berels and You (US Pat. App. Pub. No. US 20150142244 A1).
	Regarding Claim 6, Huang teaches the limitations of Claim 1.
	Huang does not explicitly teach, but Berels teaches “monitoring a status of the first unmanned vehicle in real time while the first unmanned vehicle executes the order task” (“[i]n autonomous mode, vehicles can be equipped to determine the health and integrity of safety critical systems prior to and during operation to alert appropriate service providers to service the safety critical systems and determine if the vehicle was unsafe for operation…” (Berels [0008])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Berels with that of Huang.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  Huang teaches a dispatch system for autonomous vehicles, and generates a schedule based on vehicle location (Huang [Abstract]).  Berels teaches monitoring the autonomous vehicle safety critical system during its operation (Berels [Abstract], [0008]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Berels’ safety monitors onto Huang.  Berels’ embodiments allow for “[o]ccupants can see warning lights and messages and detect failed or unsafe operation by operation of safety critical systems such as brakes, steering or powertrain and determine that the vehicle required service or was unsafe” (Berels [0008]).  Berels therefore complements Huang, by focusing on the safety of autonomous vehicle operation.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.  This rationale to combine similarly applies to the subsequent limitation taught by Berels.
	Berels further teaches “when the status of the first unmanned vehicle is abnormal, alerting a security staff in the first unmanned vehicle to perform a system recovery operation for the unmanned vehicle; and/or acquiring a system log of the first unmanned vehicle, and sending the system log to a remote dispatcher, so that the remote dispatcher assists the first unmanned vehicle remotely to perform a system recovery operation” (“[w]hile operating in autonomous mode, an array of sensors can be used to pilot the vehicle without the assistance of an occupant. Occupants can see warning lights and messages and detect failed or unsafe operation by operation of safety critical systems such as brakes, steering or powertrain and determine that the vehicle required service or was unsafe, for example. In autonomous mode, vehicles can be equipped to determine the health and integrity of safety critical systems prior to and during operation to alert appropriate service providers to service the safety critical systems and determine if the vehicle was unsafe for operation…” (Berels [0008])).
	Huang and Berels do not teach, but You teaches “when the status of the first unmanned vehicle is abnormal, alerting a security staff in the first unmanned vehicle to perform a system recovery operation for the unmanned vehicle; and/or acquiring a system log of the first unmanned vehicle, and sending the system log to a remote dispatcher, so that the remote dispatcher assists the first unmanned vehicle remotely to perform a system recovery operation” (“…collecting, by a controller, failure information in an autonomous navigation system installed within a vehicle… delivering, by the controller, a control signal to the autonomous navigation system to stop the autonomous navigation vehicle when the failure information indicates hardware failure of the autonomous navigation system as a result of the determining; and delivering, by the controller, a signal instructing software reboot to the autonomous navigation system when the failure information indicates software failure of the autonomous navigation system as a result of the determination…” (You [0010])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from You with that of Huang and Berels.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Huang & Berels combination analysis), Huang and Berels function together for safe 
	Accordingly, Claim 6 is obvious over Huang in view of Berels and You.

Claims 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, Berels, You, in view of Jang.
	Regarding Claim 7, “after the system recovery for the unmanned vehicle has been done, further comprising”, Huang, Berels, and You teach the limitations of Claim 6.
	You further teaches “when the status of the unmanned vehicle is still abnormal after the system recovery operation, controlling the unmanned vehicle to stop and acquiring a parking position” (“…when the failure information indicates software failure of the autonomous navigation system, the controller may be configured to output a signal that instructs software reboot and may be configured to transmit the control signal to the autonomous navigation system via the interconnecting unit. When the autonomous navigation system is not recovered after the software reboot, the controller may be configured to output a control signal that has an instruction to stop the autonomous navigation vehicle and may be configured to transmit the control signal to the autonomous navigation system via the interconnecting unit…” (You [0026]) and “…various instructions may include: an instruction to pull over the autonomous navigation vehicle onto a shoulder of a road or an emergency parking lot; an instruction to pull over the autonomous navigation vehicle onto the edge of the outermost lane of a road; an instruction to pull over the autonomous navigation vehicle near a fixed obstacle; and an instruction to stop the autonomous navigation vehicle…” (You [0028])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Huang, Berels, and You.  Please see above (Claim 6) for combination analysis.  The rationale to combine is substantially similar to that of Claim 6.
	Huang, Berels, and You do not teach, but Jang teaches “scheduling a second unmanned vehicle from the resource pool of unmanned vehicles, sending the parking position along with the order task to the second unmanned vehicle, so that the second unmanned vehicle goes to the parking position to resume the order task” (“…when one UAV is incapacitated, the re-planning algorithm runs a tournament selection among all available UAVs to find and select a nearest, most available, and having higher power reserves, and assigns an incomplete task of an incapacitated UAV to a selected UAV. The re-planning algorithm re-plans and redistributes given tasks accordingly in real-time so that a search can be performed and completed with available assets (or remaining vehicles participating in a search)…” (Jang [0021]), “…sufficiency capability calculation module is operable to provide a sufficiency list comprising a list of the active UAVs from the UAVs 232, 236 and 110-122 with a required capability to complete the incomplete task of the incapacitated UAV…” (Jang [0052]), and “[v]ehicles are monitored in real-time, and an incapacitated vehicle from among the vehicles that performs an incomplete task is detected. A remaining coverage set comprising a remaining coverage area for each of the vehicles is determined. A travel distance from a task completion location of each of the vehicles to a stopped point of the incapacitated vehicle is calculated to provide a travel set…” (Jang [0003])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Jang with that of Huang, Berels, and You.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As real-time re-planning system and methods that direct completion of uncompleted tasks of one or more unmanned air vehicles under non-optimal conditions such that uncompleted tasks can be covered by remaining vehicles” (Jang [0004]).  Jane therefore offers solutions for Huang’s autonomous vehicle dispatch, in cases of contingency, and finishes the originally planned tasks.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
	Accordingly, Claim 7 is obvious over Huang, Berels, You, in view of Jang.

	Regarding Claim 15, Huang and Jang teach the limitations of Claim 12.
	Jang further teaches “monitor a status of the first unmanned vehicle in real time while the first unmanned vehicle executes the order task” (“[v]ehicles are monitored in real-time, and an incapacitated vehicle from among the vehicles that performs an incomplete task is detected…” (Jang [0003])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Huang and Jang.  Please see above (Claim 3) for combination analysis.  The rationale to combine is substantially similar to that of Claim 3.
	Jang and Huang do not teach, but Berels teaches “when the status of the first unmanned vehicle is abnormal, alert a security staff in the unmanned vehicle to perform a system recovery operation for the first unmanned vehicle; and/or acquire a system log of the first unmanned vehicle, and send the system log to a remote dispatcher, so that the remote dispatcher assists the first unmanned vehicle remotely to perform a system recovery operation” (“[w]hile operating in autonomous mode, an array of sensors can be used to pilot the vehicle without the assistance of an occupant. Occupants can see warning lights and messages and detect failed or unsafe operation by operation of safety critical systems such as brakes, steering or powertrain and determine that the vehicle required service or was unsafe, for example. In autonomous mode, vehicles can be equipped to determine the health and integrity of safety critical systems prior to and during operation to alert appropriate service providers to service the safety critical systems and determine if the vehicle was unsafe for operation…” (Berels [0008])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Berels with that of Huang and Jang.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Huang & Jang combination analysis), Huang and Jang function together for dispatching and managing an autonomous vehicle fleet (Huang [Abstract], Jang [Abstract]).  Berels teaches monitoring the autonomous vehicle safety critical system during its operation (Berels [Abstract], [0008]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Berels’ safety monitors onto Huang and Jang.  Berels’ embodiments allow for “[o]ccupants can see warning lights and messages and detect failed or unsafe operation by operation of safety critical systems such as brakes, steering or powertrain and determine that the vehicle required service or was unsafe” (Berels [0008]).  Berels therefore complements Huang and Jang, by focusing on the safety of autonomous vehicle operation.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
Huang, Jang, and Berels do not teach, but You teaches “when the status of the first unmanned vehicle is abnormal, alert a security staff in the unmanned vehicle to perform a system recovery operation for the first unmanned vehicle; and/or acquire a system log of the first unmanned vehicle, and send the system log to a remote dispatcher, so that the remote dispatcher assists the first unmanned vehicle remotely to perform a system recovery operation” (“…collecting, by a controller, failure information in an autonomous navigation system installed within a vehicle… delivering, by the controller, a control signal to the autonomous navigation system to stop the autonomous navigation vehicle when the failure information indicates hardware failure of the autonomous navigation system as a result of the determining; and delivering, by the controller, a signal instructing software reboot to the autonomous navigation system when the failure information indicates software failure of the autonomous navigation system as a result of the determination…” (You [0010])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from You with that of Huang, Jang, and Berels.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Huang & Jang & Berels combination analysis), Huang et al function together for safe autonomous vehicle operation and dispatch (Huang [Abstract], Jang [Abstract], Berels [Abstract]).  You teaches managing failure in autonomous navigation systems, via collecting information relating to potential autonomous system failure (You [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement You’s failure diagnosis and emergency recovery techniques onto Huang et al.  Like any machinery, it is foreseeable that an autonomous or unmanned vehicle would malfunction, You describes, for cases of contingency, “a method for managing failure in an autonomous navigation system” (You [0010]).  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
Accordingly, Claim 15 is obvious over Huang, Jang, in view of Berels and You.

	Regarding Claim 16, Huang, Jane, Berels, and You teach the limitations of Claim 15.
when the status of the unmanned vehicle is still abnormal after the system recovery operation, control the unmanned vehicle to stop and acquire a parking position” (“…when the failure information indicates software failure of the autonomous navigation system, the controller may be configured to output a signal that instructs software reboot and may be configured to transmit the control signal to the autonomous navigation system via the interconnecting unit. When the autonomous navigation system is not recovered after the software reboot, the controller may be configured to output a control signal that has an instruction to stop the autonomous navigation vehicle and may be configured to transmit the control signal to the autonomous navigation system via the interconnecting unit…” (You [0026]) and “…various instructions may include: an instruction to pull over the autonomous navigation vehicle onto a shoulder of a road or an emergency parking lot; an instruction to pull over the autonomous navigation vehicle onto the edge of the outermost lane of a road; an instruction to pull over the autonomous navigation vehicle near a fixed obstacle; and an instruction to stop the autonomous navigation vehicle…” (You [0028])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Huang, Jang, Berels, and You.  Please see above (Claim 15) for combination analysis.  The rationale to combine is substantially similar to that of Claim 15.
	Jang further teaches “schedule a second unmanned vehicle from the resource pool of unmanned vehicles, and send the parking position along with the order task to the second unmanned vehicle, so that the second unmanned vehicle goes to the parking position to resume the order task” (“…when one UAV is incapacitated, the re-planning algorithm runs a tournament selection among all available UAVs to find and select a nearest, most available, and having higher power reserves, and assigns an incomplete task of an incapacitated UAV to a selected UAV. The re-planning algorithm re-plans and redistributes given tasks accordingly in real-time so that a search can be performed and completed with available assets (or remaining vehicles participating in a search)…” (Jang [0021]), sufficiency capability calculation module is operable to provide a sufficiency list comprising a list of the active UAVs from the UAVs 232, 236 and 110-122 with a required capability to complete the incomplete task of the incapacitated UAV…” (Jang [0052]), and “[v]ehicles are monitored in real-time, and an incapacitated vehicle from among the vehicles that performs an incomplete task is detected. A remaining coverage set comprising a remaining coverage area for each of the vehicles is determined. A travel distance from a task completion location of each of the vehicles to a stopped point of the incapacitated vehicle is calculated to provide a travel set…” (Jang [0003])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Huang, Jang, Berels and You.  Please see above (Claim 7) for combination analysis.  The rationale to combine is substantially similar to that of Claim 7.
	Accordingly, Claim 16 is obvious over Huang, Jang, in view of Berels and You.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Laetz (US Pat. App. Pub. No. US 20160209220 A1).
	Regarding Claim 9, Huang teaches the limitations of Claim 1.
	Huang does not teach, but Laetz teaches “acquiring a hotspot region of car-hailing orders according to historical operation data” (“…system depicted in FIG. 3, historical data on user travel can be entered to construct a matrix of past travel data that can be used to calculate the probability of future service requests… data entered on past travel and the values represent the probability that the trip will be requested based upon past frequency and other variables…” (Laetz [0035], [Figure 3], [Figure 6])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Laetz with that of Huang.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  Huang teaches Modeling location and time values to facilitate the positioning of vehicles most economically for anticipated future needs of owners, and, creating an on-line marketplace where owners choose among market generated transportation cost valuations is a novel technical approach that injects market pricing into the system, allowing for consumer choice amongst selected providers and thus driving system costs down” (Laetz [0021]).  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.  This rationale to combine similar applies to the subsequent limitations taught by Laetz.
	Laetz further teaches “planning a position for an unmanned vehicle in the resource pool of unmanned vehicles according to the hotspot region” (“[c]omputer modeling of historical data of transportation use and behaviors, and a multitude of other input variables is used to anticipate the transportation needs within a geographical area, and assign numerical probabilities of anticipated use needs by geographic location and time. By modeling these use patterns, groups of self-deploying vehicles can be anticipatorily deployed in such a manner as to increase the likelihood of being pre-positioned in closest proximity to where and when a user will need transportation services, thus lowering the delivery costs of providing these transportation services…” (Laetz [0025])).
	Accordingly, Claim 9 is obvious over Huang in view of Laetz.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, Jang in view of Ramanujam.
	Regarding Claim 13, Huang and Jang teach the limitations of Claim 12.
rejoin the first unmanned vehicle into the resource pool of unmanned vehicles after the first unmanned vehicle has fulfilled the order task” (“[a]fterwards, the autonomous vehicle may notify the server that the taxi service is completed and the autonomous vehicle is available to perform additional taxi services. The autonomous vehicle may drive to a selected location (e.g., a parking lot) and wait to receive additional instructions from the server for additional taxi services…” (Ramanujam [0072])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Ramanujam with that of Huang and Jang.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Huang & Jang combination analysis), Huang and Jang function together for a dispatch system for autonomous vehicles (Huang [Abstract], Jang [Abstract]).  Ramanujam teaches operating an autonomous vehicle fleet, based on availability and location (Ramanujam [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Ramanujam’s vehicle availability analysis onto Huang and Jang.  Ramanujam gives special consideration to the available pool of vehicles to provide transportation services, and maintains a “list of autonomous vehicles may indicate whether each autonomous vehicle is currently performing a taxi service or is available to perform taxi services…” (Ramanujam [0015]).  Ramanujam thus complements Huang and Jang, as Huang similarly “performs an optimised scheduling assignment according to the transportation request massage, the vehicle location information and the vehicle available information of the autonomous vehicles, and generates a scheduling signal according to the optimised scheduling assignment” (Huang [0008]).  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
	Accordingly, Claim 13 is obvious over Huang, Jang, in view of Ramanujam.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, Jang, Ramanujam, in view of Berels.
	Regarding Claim 14, Huang, Jang, and Ramanujam teach the limitations of Claim 13.
	Huang, Jane, and Ramanujam do not teach, but Berels further teaches “acquire a status of the first unmanned vehicle before the first unmanned vehicle is rejoined into the resource pool of unmanned vehicles” (“[i]n autonomous mode, vehicles can be equipped to determine the health and integrity of safety critical systems prior to and during operation to alert appropriate service providers to service the safety critical systems and determine if the vehicle was unsafe for operation…” (Berels [0008])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Huang, Jang, and Ramanujam.  Please see above (Claim 13) for combination analysis.  The rationale to combine is substantially similar to that of Claim 13.
	Huang, Jane, and Ramanujam do not teach, but Berels further teaches “when the status of the first unmanned vehicle is abnormal, alert a maintainer to maintain the unmanned vehicle” (“[i]n autonomous mode, vehicles can be equipped to determine the health and integrity of safety critical systems prior to and during operation to alert appropriate service providers to service the safety critical systems and determine if the vehicle was unsafe for operation…” (Berels [0008])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Berels with that of Huang, Jang, and Ramanujam.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Huang & Jang & Ramanujam combination analysis), Huang et al function together for dispatching and managing an autonomous vehicle fleet (Huang [Abstract], Jang [Abstract], Ramanujam [Abstract]).  Berels teaches monitoring the autonomous vehicle safety critical system during its operation (Berels [Abstract], [0008]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Berels’ safety monitors onto Huang et al.  Berels’ embodiments [o]ccupants can see warning lights and messages and detect failed or unsafe operation by operation of safety critical systems such as brakes, steering or powertrain and determine that the vehicle required service or was unsafe” (Berels [0008]).  Berels therefore complements Huang et al, by focusing on the safety of autonomous vehicle operation.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
	Accordingly, Claim 14 is obvious over Huang, Jang, Ramanujam, in view of Berels.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, Jang, in view of Laetz.
	Regarding Claim 18, Huang and Jang teach the limitations of Claim 10.
	Huang and Jang do not teach, but Laetz teaches “acquire a hotspot region of car-hailing orders according to historical operation data” (“…system depicted in FIG. 3, historical data on user travel can be entered to construct a matrix of past travel data that can be used to calculate the probability of future service requests… data entered on past travel and the values represent the probability that the trip will be requested based upon past frequency and other variables…” (Laetz [0035], [Figure 3], [Figure 6])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Laetz with that of Huang and Jang.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Huang & Jang combination analysis), Huang and Jang teach a dispatch system for autonomous vehicles, and generates a schedule based on vehicle location (Huang [Abstract], Jang [Abstract]).  Laetz teaches anticipatory deployment of autonomous vehicles, based on the greatest probability of a vehicle being requested (Laetz [Abstract]).  It would be with the capabilities of one skilled in the art, to implement Laetz’s anticipatory deployment onto Huang and Jang.  “Modeling location and time values to facilitate the positioning of vehicles most economically for anticipated future needs of owners, and, creating an on-line marketplace where owners choose among market generated transportation cost valuations is a novel technical approach that injects market pricing into the system, allowing for consumer choice amongst selected providers and thus driving system costs down” (Laetz [0021]).  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.  This rationale to combine similar applies to the subsequent limitations taught by Laetz.
	Laetz further teaches “planning a position of an unmanned vehicle in the resource pool of unmanned vehicles according to the hotspot region” (“[c]omputer modeling of historical data of transportation use and behaviors, and a multitude of other input variables is used to anticipate the transportation needs within a geographical area, and assign numerical probabilities of anticipated use needs by geographic location and time. By modeling these use patterns, groups of self-deploying vehicles can be anticipatorily deployed in such a manner as to increase the likelihood of being pre-positioned in closest proximity to where and when a user will need transportation services, thus lowering the delivery costs of providing these transportation services…” (Laetz [0025])).
	Accordingly, Claim 18 is obvious over Huang, Jang, in view of Laetz.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170113689 A1: Monitoring and detecting errors in autonomous driving modes.
US 20170075358 A1: Scheduling method for autonomous vehicle scheduling.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY P ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIBO W CHEN/Patent Examiner, Art Unit 3628         

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                                  
April 28, 2021